IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00310-CV

                    IN THE INTEREST OF S.F.B., A CHILD



                          From the County Court at Law
                                Hill County, Texas
                          Trial Court No. CV262-20CCL


                           MEMORANDUM OPINION

      Appellant’s notice of appeal was filed in this Court on November 19, 2021.

      By letter dated January 13, 2022, the Clerk of this Court notified appellant that his

appeal would be dismissed because it appeared appellant’s notice of appeal was

untimely, the fee for filing the notice of appeal was past due, and the docketing statement

was past due. In the same letter, appellant was warned that the appeal would be

dismissed unless, within 14 days from the date of the letter, the Court timely received

from appellant:

      1. an explanation as to why the Court has jurisdiction,

      2. the filing fee or necessary paperwork to establish inability to pay, and

      3. a docketing statement.
More than 14 days have passed, and the Court has not received any of the requested

items.

         Absent a specific exemption, the Clerk of the Court must collect filing fees at the

time a document is presented for filing. TEX. R. APP. P. 12.1(b); Appendix to TEX. R. APP.

P., Order Regarding Fees (Amended Aug. 28, 2007, eff. Sept. 1, 2007). See also TEX. R. APP.

P. 5; TEX. GOV'T CODE §§ 51.207(b); 51.208; § 51.941(a). Under these circumstances, we

suspend the rule and order the Clerk to write off all unpaid filing fees in this case. TEX.

R. APP. P. 2. The write-off of the fees from the accounts receivable of the Court in no way

eliminates or reduces the fees owed.

         Accordingly, this appeal is dismissed. TEX. R. APP. P. 42.3.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed February 9, 2022
[CVO6]




In the Interest of S.F.B.                                                             Page 2